Citation Nr: 0837505	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-29 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.


REPRESENTATION

Appellant represented by:	Nancy L. Foti for Goodman, 
Allen & Filetti, PLLC


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's mother


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
December 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's April 
2003 claim for service connection for schizophrenia, paranoid 
type.

In May 2007, the veteran and his mother testified at a 
hearing on appeal before the undersigned Veterans Law Judge 
(video conference hearing); a copy of the transcript is 
associated with the record.

In a June 2007 decision, the Board denied the veteran's claim 
for service connection for schizophrenia, paranoid type.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2008, the 
Secretary of Veterans Affairs and the veteran, through his 
attorney, filed a Joint Motion to vacate the Board's decision 
and remand the case for further development.  That motion was 
granted by the Court in May 2008, and the case was returned 
to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for 
schizophrenia, paranoid type.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Duenas v. 
Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The veteran contends that he is entitled to service 
connection for schizophrenia, paranoid type.  In his October 
2005 claim, he writes that his June 2003 and October 2005 VA 
medical records indicate that his paranoid schizophrenia 
began when he was on active duty.  The May 2008 Joint Motion 
also cites a January 2003 VA medical record in which the 
veteran describes experiencing depression during his time in 
service.  The veteran's VA medical records indicate a current 
diagnosis of schizophrenia, paranoid type.

It appears from the evidence of record that the veteran is 
undergoing continued treatment for his schizophrenia.  On 
remand, the Agency of Original Jurisdiction (AOJ) should 
obtain all of the medical records showing treatment for this 
condition which are not already of record.

Additionally, the veteran should be afforded a psychiatric 
examination by an appropriate clinician.  The examiner should 
review the veteran's in-service and post-service treatment 
records.  The examination report should clearly indicate the 
current diagnosis, if any, for the veteran's psychological 
condition.  In addition, the examiner should provide an 
opinion as to whether the veteran's condition, if any, is 
etiologically related to his time in service.

The Board notes that the veteran submitted additional 
evidence in September 2008, and that he requested that his 
case be remanded to the AOJ for review of the newly submitted 
evidence.  On remand, the AOJ should consider the additional 
evidence submitted by the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all health 
care providers that have treated, or 
evaluated, him for schizophrenia, paranoid 
type, since his separation from service, 
and attempt to obtain records from each 
health care provider that he identifies 
who might have available records, if not 
already in the claims file.  If records 
are unavailable and future attempts to 
retrieve the records are futile, notations 
to that effect should be annotated in the 
claims folder.

2.  After completion of the above, 
schedule the veteran for a psychiatric 
examination by a psychiatrist to determine 
the nature, extent, and etiology of his 
schizophrenia, paranoid type.  The claims 
file should be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
schizophrenia, paranoid type, is 
associated with his active military duty, 
to include whether it manifested within 
one year of his separation from active 
duty in December 1987.  Rationale for 
opinions expressed should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons therefor.

3.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for 
depression, taking into account the 
additional evidence submitted by the 
veteran in September 2008.  If any 
determination remains unfavorable to the 
veteran, he and his attorney should be 
provided with a supplemental statement of 
the case and be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim.  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




